Citation Nr: 1637348	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 2, 2011 for the award of service connection for spindle cell sarcoma for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1964 to September 1967 including service in the Republic of Vietnam during the Vietnam War.  He died in May 2011.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted, in part, entitlement to accrued benefits for service connection for spindle cell sarcoma, primarily renal, with an evaluation of 100 percent from May 2, 2011, to May 31, 2011.

The Veteran appealed the December 2012 rating decision, arguing that an earlier effective date was proper and, in July 2015, the Board denied the Appellant's claim finding that spindle cell carcinoma wasn't demonstrated before May 2011.  In that July 2015 decision, the Board also determined that the record did not contain a specific denial of an October 1984 claim for service connection for a liver disability and that that claim was, therefore, still pending at the time of the Veteran's death.  Thereafter, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court granted a Joint Motion for Remand and vacated and remanded the Board's decision for further development.

As discussed above, the issue of entitlement to service connection for a liver disability for accrued benefits purposes has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In light of the July 2016 Joint Motion for Remand (JMR), further action in connection with the claim is warranted.  In particular, the JMR noted that the Board erred in failing to remand the issue of entitlement to service connection for a liver disability following a finding that an October 1984 claim for a liver condition remained pending prior to making a determination regarding the appellant's claim for accrued benefits.  

In accordance with that finding, the issue of entitlement to service connection for a liver disability is referred to the Agency of Original Jurisdiction, above, and the issue on appeal may not be considered on the merits as the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, the Board will not adjudicate the issue of entitlement to an effective date earlier than May 2, 2011 for the award of service connection for spindle cell sarcoma for accrued benefit purposes until the issue of entitlement to service connection for a liver disability for accrued benefits purposes is adjudicated.


Accordingly, the case is REMANDED for the following action:


1.  Following the adjudication of the issue of entitlement to service connection for a liver disability for accrued benefit purpose, conduct any and all additional development necessary pertaining to the claim on appeal.

2.  After completion of the foregoing, readjudicate the
 claim.  If the benefit sought on appeal remains denied, furnish the appellant with a supplemental statement of the case and afford her the appropriate time period for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






